Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/18/22 has been entered.
Applicant is advised that should claim 19 be found allowable, claim 23 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 4, 9, 17, 19, 20, 23, 25 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Dua et al, U.S. Patent Application Publication No. 2010/0199406.
Dua discloses a fibrous nonwoven textile which can be incorporated into footwear, (see paragraph 0007), by needlepunching it with other fibrous layers, (see paragraph 0097, paragraph 0107), or by otherwise bonding the layers by means of fusion bonding or adhesive bonding.  The fibrous nonwoven textile of Dua corresponds to a scrim as that term is defined at paragraphs 0106 and 0107 of the instant published application.  Therefore, the term scrim will be used to refer to element 100 of Dua, recognizing that Dua does not use the term scrim, but that the structure of Dua is a scrim as that term is defined in the instant specification.  Dua teaches an embodiment at paragraphs 0165 and 0166 as illustrated in figures 39D and 40D wherein strands are incorporated into the scrim 100 of Dua.  The strands can be oriented in two different directions.  A first group of strands extends along one axis and the strands of this group are parallel to each other.  A second group of strands along a second axis and the strands of the second group are parallel to each other.  The strands of the first and second groups of strands intersect with each other and are not parallel.   Along an axis parallel to one of the groups of strands a first modulus of elasticity will be present which will be different than the modulus of elasticity along another axis of the footwear, for example an axis orthogonal to the strands, as per instant claim 9,  which is not parallel to the strands.  Dua also teaches that the scrim can be fused in different regions in order to impart different physical properties to different areas of the scrim.  See paragraph 0006.  The scrim of Dua can also include embroidery or other stitching which can be both functional and decorative.  See paragraphs 0182-0183.  The scrim of Dua can also be formed so that it has regions of different thicknesses which also impart different properties to different regions of the scrim.  See paragraph 0070.  Dua teaches incorporating the scrim into portions of footwear including the upper in order to impart different properties to different parts of the footwear.  See paragraphs 0157 – 0173.    Any of the different embodiments of modifying the scrim of Dua, i.e., differential fusing, fusing to provide different thickness, embedding additional fibers within the scrim, embroidering or stitching,  can correspond to the claimed discrete engineered elements.  The elements would necessarily provide a physical property to the areas of the upper of the footwear article in which it was disposed which would not be present in those areas of the footwear where the scrim and/or the modified portion of the scrim was not present or a different modification of the scrim was present.  The strands 160 can comprise para and meta aramid fibers as well as carbon and glass fibers and UHMW polyethylene and liquid crystal polymers, all of which are considered to be high tensile strength strands.  See paragraph 0114.
With regard to the method claims, Dua teaches a method of forming a scrim which can include various discrete engineering elements including additional embedded parallel strands, embroidery or other stitching, regions which have been compressed with heat so as to form fused regions which have a different thickness and physical structure than the rest of the nonwoven, providing another fibrous layer and entangling the two layers together.  As set forth above, the provision of the embedded strands which are parallel to each other will provide a first modulus of elasticity in a first direction parallel to the strands to the article of footwear and a second modulus of elasticity along a second axis not parallel to the strands. Dua teaches needle punching the layers together.  Dua teaches a scrim which is a nonwoven fabric which can include differentially fused areas, areas having different thicknesses, stitches, embedded additional strands and embroidery.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-2, 4, 9-11, 17-20, 23-25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dua et al, U.S. Patent Application Publication No. 2010/0199406.  

Dua discloses a fibrous nonwoven textile 100 which can be incorporated into footwear, (see paragraph 0007), by needlepunching it with other fibrous layers, (see paragraph 0097, paragraph 0107), or by otherwise bonding the layers by means of fusion bonding or adhesive bonding.  The fibrous nonwoven textile of Dua corresponds to a scrim as that term is defined at paragraphs 0106 and 0107 of the instant published application.  Therefore, the term scrim will be used to refer to element 100 of Dua, recognizing that Dua does not use the term scrim, but that the structure of Dua is a scrim as that term is defined in the instant specification.  Dua teaches an embodiment at paragraphs 0165 and0166 as illustrated in figures 39D and 40D wherein strands are incorporated into the scrim 100 of Dua.  The strands can be oriented in two different directions.  A first group of strands extends along one axis and the strands of this group are parallel to each other.  A second group of strands along a second axis and the strands of the second group are parallel to each other.  The strands of the first and second groups of strands intersect with each other and are not parallel.  Dua also teaches that the scrim can be fused in different regions in order to impart different physical properties to different areas of the scrim.  See paragraph 0006.  The scrim of Dua can also include embroidery or other stitching which can be both functional and decorative.  See paragraphs 0182-0183.  The scrim of Dua can also be formed so that it has regions of different thicknesses which also impart different properties to different regions of the scrim.  See paragraph 0070.  Dua teaches incorporating the scrim into portions of footwear including the upper in order to impart different properties to different parts of the footwear.  See paragraphs 0157 – 0173.    Any of the different embodiments of modifying the scrim of Dua, i.e., differential fusing, fusing to provide different thickness, embedding additional fibers within the scrim, embroidering or stitching,  can correspond to the claimed discrete engineered elements.  The elements would necessarily provide a physical property to the areas of the upper of the footwear article in which it was disposed which would not be present in those areas of the footwear where the scrim and/or the modified portion of the scrim was not present or a different modification of the scrim was present.  
Dua differs from the claimed invention because it does not  clearly disclose that the scrim is disposed in the quarter locations set forth in claim 10, or around a throat of the footwear or aligning a first axis along a particular direction of the shoe,  however, it would have been obvious to have selected the areas of the footwear in which the scrim was disposed depending on where additional reinforcement or directional stretch, strength or other properties was desired, since the purpose of scrim 100 and its modifications with the various engineering elements is to provide different properties to different parts of garments and footwears incorporating scrim 100.
Claim(s) 3,  12-13, 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dua et al as applied to claims above, and further in view of Ikeda.
Dua discloses a structure comprising an engineered scrim 100 in combination with at least one textile layer as set forth above.
Dua differs from the claimed invention because it does not clearly teach providing a second textile layer on an opposite side of the scrim and does not teach that the textile layers can be nonwovens.
However, Ikeda teaches that composite fabrics can be formed by providing a central scrim layer and two outer nonwoven layers formed from staple fibers and mechanically entangling the fibers to combine the layers.    See abstract; col. 6, lines 10-60; col. 8, lines 1-62; col. 9, lines 61 – col. 43.  
Therefore, it would have been obvious to one of ordinary skill in the art to have employed two outer nonwoven layers on either side of the scrim of Dua in order to provide covering layers on both sides which are integrally joined by entangling the fibers of the layers  which provide additional properties to the structure of Dua by providing a fabric layer on each side of the scrim 100 of Dua, wherein the fabric layers can be selected depending on the properties desired in the fabric, such as strength, softness, cushioning, absorbency, moisture wicking, etc.   
Claim(s) 14-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dua in view of Ikeda as applied to claims above, and further in view of Rasch, U.S. Patent No. 970,950.
Dua in view of Ikeda does not teach adding another scrim and another nonwoven layer. 
However, Rasch teaches forming fabric which comprise three nonwoven layers separated by intervening woven scrim layers.  See figure 2.
Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective date of the claimed invention to have added additional scrim and nonwoven layers to the fabric of Dua if a thicker, more cushioning, or stronger and more durable fabric was desired and to have needle punched all the layers together to intermingle and bond all the layers of the structure as taught by Dua.  
Claim(s) 5, 26-30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dua as applied to claims) 1-2, 4, 9-11, 17-20, 23-25    above, and further in view of Dojan et al, U.S. Patent No. 8,819,963.
Dua discloses providing discrete engineered elements to a textile scrim in the form of an array of parallel strands which extend along a first axis and providing a second array of parallel strands which extend along a second axis which crosses the first axis.  The strands can be made from a high tensile strength material.  See paragraphs 0165 and0166, Figs39D and 40D as well as paragraph 0114. 
Dua differs from the claimed embodiment because Dua does not disclose that the parallel arrays of strands are formed by a first strand to form the first array and a second strand to form the second array.
However, Dojan teaches providing reinforcement for an upper part of footwear by providing a single strand which has less stretch than the rest of the material which makes up the footwear in order to reinforce it.  See col. 5, lines 31-60.  Dojan also teaches that the strand can be formed from m-aramid and p-aramid, carbon, glass or UHMW polyethylene which are recognized as high modulus fibers. See col. 7, lines 40-45.  The reinforcing strand can be a single strand.  See col. 8, lines 19-24. The first single strand can be disposed so as to loop back and forth and form a plurality of parallel lines which extend along a single axis.   A second strand can be employed to form a series of parallel lines by looping back and forth along a different axis  than the axis which is the direction in which the  first strand is disposed in order to provide a second array of parallel lines which cross the first set array of parallel lines.  See figure 10 D.
Therefore, it would have been obvious to have formed the parallel strands arrays of Dua by employing a single strand which is looped back and forth along one axis and a second single strand which is looped back and forth along a second axis which crosses the first in order to provide reinforcement to the footwear of Dua.  One of ordinary skill in the art would have recognized that Dojan teaches an alternative way to provide a plurality of parallel reinforcing elements in an article of footwear by employing a single strand which is looped back and forth, rather than employing a plurality of single strands to form an array as shown in Dua.  With regard to claim 5, as set forth above, the scrim of Dua can include more than one engineering element, for example, having both fused areas and embedded strands, (see paragraph 0117)
Applicant’s arguments and amendments filed 7/18/22 have been carefully considered.  New rejections are set forth above in view of the amendments to the claims.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH C IMANI whose telephone number is (571)272-1475. The examiner can normally be reached Monday-Wednesday 7AM-7:30; Thursday 10AM -2 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marla McConnell can be reached on 571-270-7692. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ELIZABETH C IMANI/Primary Examiner, Art Unit 1789